                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION

GERRY LYNN DAVIS, JR.                                                                  PLAINTIFF

v.                                            Case No. 4:19-cv-04014

DEPUTY GARY DORMAN, Hempstead County
Sheriff; JUSTIN HUGHES, Jail Administrator,
Nevada County Detention Facility; OFFICER
DREW RATHER, Jailer Nevada County
Detention Facility; TOMI HASH; REYN BROWN;
and CODY FERGERSON 1                                                               DEFENDANTS

                                                      ORDER

           Before the Court is the Report and Recommendation filed July 3, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

42). Judge Bryant recommends that Defendant Ferguson’s Motion to Dismiss (ECF No. 23) be

granted in part and denied in part. Specifically, Judge Bryant recommends dismissing Plaintiff’s

official capacity claims against Defendant Ferguson. Plaintiff has filed Objections to the Report

and Recommendation. (ECF No. 44). The Court finds this matter ripe for consideration.

           Judge Bryant recommends dismissing Plaintiff’s official capacity claims against Defendant

Ferguson because Plaintiff failed to identify any policy, custom, or practice of the City of Prescott

which contributed to a violation of his constitutional rights. (ECF No. 42, p. 5). Plaintiff argues

that his official capacity claims against Defendant Ferguson should not be dismissed because

Defendant Ferguson, (1) took part in the alleged illegal search and seizure resulting in this case;

(2) never showed Plaintiff the search warrant; and (3) incorrectly read the address on the warrant.

(ECF No. 44).


1
    Defendant Ferguson is incorrectly named as “Fergerson” in the case caption.
       Upon consideration, the Court finds no reason to warrant a departure from Judge Bryant’s

Report and Recommendation. Plaintiff has failed to allege the existence of any policy, custom, or

practice of the City of Prescott in both his Second Amended Complaint and his Objections.

Therefore, he cannot sustain an official capacity claim against Defendant Ferguson. Accordingly,

the Court adopts the Report and Recommendation (ECF No. 42) in toto. Defendant Ferguson’s

Motion to Dismiss (ECF No. 23) is hereby GRANTED IN PART and DENIED IN PART.

Defendant Ferguson’s Motion to Dismiss is DENIED as to Plaintiff’s individual capacity claims.

Defendant Ferguson’s Motion to Dismiss is GRANTED as to Plaintiff’s official capacity claims.

Plaintiff’s official capacity claims against Defendant Ferguson are hereby DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 24th day of July, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               2
